DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Letter Restarting Period for Response
The following corrective action has been taken, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The period for reply of three (3) months set in the prior Office action is restarted to begin with the mailing date of this letter. 
Status of Claims
This is a first office action on the merits in response to the application filed on 06 June 2019.  Claims 1 through 21 are pending and have been examined.
Priority
 Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method for presenting interactive checklists, independent claim 8 recites a system for presenting 
Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving a parameter defining at least part of a condition, which, when met, indicates that a first instance of an interactive checklist is to be created; creating the first instance of the interactive checklist; identifying a plurality of steps to be performed in connection with completing a task; identifying an event that has been configured and stored in connection with the first instance of the interactive checklist; presenting the description for a first of the plurality of steps; receiving an indication that the first of the plurality of steps has been completed; detecting that the event has occurred by determining that the one or more criteria associated with the event have been met; generating a new step to be added to the plurality of steps; receiving a modified description for the new step to be added to the plurality of steps; saving the modified description for the new step; receiving the approval from the second user; saving an indicator that the modified description of the new step is to be available for presentation; and inhibiting inclusion of the new step from the plurality of steps as part of using a second instance of the interactive checklist. 
The limitations for receiving a parameter, receiving an indication, receiving a modified description amounts to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  The limitations for presenting the description for a first plurality of steps also constitutes insignificant extra-solution activity. See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016) (“merely presenting the results of abstract processes of collecting and 
The limitations for creating the first instance of the interactive checklist, identifying a plurality of steps to be performed in connection with completing a task, identifying an event associated with one or more criteria, detecting that the event has occurred by determining that the one or more criteria associated with the event have been met, generating a new step to be added to the plurality of steps, saving the modified description for the new step, saving an indicator that the modified description of the new step is to be available for presentation, inhibiting inclusion of the new step from the plurality of steps,  as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The numerous steps recited in the claimed invention are merely a set a condition based rules to be performed at the occurrence of an event. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0231] states: “Each of the computing devices and server can be any of a general purpose device such as a computer.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as receiving data, looking up data in a database, processing data, and displaying data a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
Dependent claims 2 through 7, 9 through 14, and 16 through 21 include the abstract ideas of the independent claims.  The dependent claims recite the following additional 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 21 are ineligible.  The analysis above applies to all statutory categories of invention. Accordingly claims 1 through 21 are ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2010/0332280) in view of Hunt et al. (US 2012/0060162).
Regarding Claim 1, Bradley et al. discloses a method for presenting interactive checklists, the method comprising
receiving a parameter defining at least part of a condition, which, when met, indicates that a first instance of an interactive checklist is to be created; when the condition is met, creating the first instance of the interactive checklist; (The following scenario describes possible events which lead to the creation and modification of the action-based to-do list (500) shown in FIG. 5. The personal management device (100, 200; FIG. 1) operates a to-do application (110, FIG. 1) that monitors the user's actions, calendar and other events. The to-do application (110, FIG. 1) compares these inputs to the task definition file (300, FIG. 3) to create and maintain an action-based to-do list (500).  Bradley et al. [para. 0043]);
as part of using the first instance of the interactive checklist: identifying, using a hardware processor, a plurality of steps to be performed in connection with completing a task, wherein each of the plurality of steps has a description corresponding to the step; (According to one illustrative embodiment, the to-do application interfaces with and monitors the user's electronic calendar application and has automatically generated several entries (535, 540, 545) which related to a morning meeting on project X which is listed on the calendar. These tasks include review of a presentation X (535) for the meeting, visiting a wiki agenda for the meeting (540), and actually holding the meeting on project X (545). The user glances at the to-do list (500) and realizes that the meeting on project X is coming up. According to one illustrative embodiment, the tasks may be presented in order of priority, desired sequential performance, or other criteria. Bradley et al. [para. 0044]);
identifying an event that has been configured and stored in connection with the first instance of the interactive checklist, wherein the event is associated with one or more criteria that indicate when an event has occurred; (The user consults the to-do list (500) to determine 
presenting the description for a first of the plurality of steps; receiving an indication that the first of the plurality of steps has been completed; detecting that the event has occurred by determining that the one or more criteria associated with the event have been met; (the personal management device contains a computer storage unit which stores a task definition file. The task definition file contains a number of criteria which can be tracked and used to automatically manipulate the to-do list. The processor of the personal management device monitors the user's actions and compares the user's actions to the criteria within the task definition file to determine if one or more of the criteria have been fulfilled. If a criterion has been met, the processor of the personal management device then modifies the to-do list based on the fulfilled criteria. Bradley et al. [para. 0032]. … The rightmost column (370) is labeled "Mark task as complete." This column describes the condition or conditions which trigger the to-do application to mark a task as complete. These conditions may be automatic or manual.  Bradley et al. [para. 0034, 0050]);
in response to receiving the indication that the first of the plurality of steps has been completed and in response to detecting that the event has occurred, generating, using the hardware processor, a new step to be added to the plurality of steps, wherein the new step includes an initial description of the new step that is generated based on information related to the event;  (By way of example and not limitation, these options may include an "Add Task" button (715), a "To-Do Settings" button (710), and a "Modify Task Definition" button (705). Each of these buttons may perform an associated action when selected by the user. … Other examples include automated creation of a to-do task by an intelligent agent, selecting an icon on the user's desktop, directly modifying a displayed to-do list or task definition file, and many other options.  Bradley et al. [para. 0052-0053]);
receiving, from a first user a modified description for the new step to be added to the plurality of steps; and saving the modified description for the new step, and saving, an indicator that the modified description of the new step is to be available for presentation after the receiving of the modified description for the new step when presented as part of using the first instance of the interactive checklist;  (By way of example and not limitation, these options may include an "Add Task" button (715), a "To-Do Settings" button (710), and a "Modify Task Definition" button (705). Each of these buttons may perform an associated action when selected by the user. Bradley et al. [para. 0052-0053]);
Bradley et al. fails to explicitly disclose the method comprising receiving, from a first user prior to receiving approval from a second user, a modified description for the new step to be added to the plurality of steps; and saving the modified description for the new step, and saving, in response to receiving the approval from the second user, an indicator that the modified description of the new step is to be available for presentation after the receiving of the modified description for the new step when presented as part of using the first instance of the interactive checklist; and inhibiting inclusion of the new step from the plurality of steps as part of using a second instance of the interactive checklist. Hunt et al. discloses these limitations. the user who owns the task may create new tasks related to the task in order to divide responsibility and tracking for the various parts of the task. In one embodiment, each subtask related to a given task is completed before completing the given task, thus allowing individual tracking and delegation of the subtasks while still ensuring that all subtasks of a given task are completed before completion of the given task. In one embodiment, a task can be owned by a group of users such as an entire organization, thus allowing any user within the group of users to take actions with respect to the task.   … Employee A 308 can be limited to only being allowed to view or create subtasks for individual tasks, as assigned by users with higher permissions.  Hunt et al. [para. 0032-0034]. … The first approval stage 602 includes a first approval step 606 and a second approval step 608. The user assigned as the approval step actuator 610 for the first approval step 606 is employee B 310. Employee B 310 can choose between several approval step actions. The "approve?" approval step action 612 is associated with a continue result 614. The "disapprove?" approval step action 616 is associated with a send to owner result 618. The "no opinion?" approval step action 626 is also associated with a continue result 628. Though the "approve?" approval step action 612 and the "no opinion?" approval step action 626 will cause the workflow engine 114 to record different approval actions in the task store 122.  Hunt et al. [para. 0044]. … Similar to the steps above, the third approval step 634 includes an "approve?" approval step action 642 associated with a continue result 644, and a "disapprove?" approval step action 646 associated with a send to owner result 648. The third approval step 634 also includes a "need review?" approval step action 638. Actuation of this approval step action 638 can indicate that manager B 306 has determined that the review performed in the previous stage was not adequate, or that the reviewers of the previous stage should take into account additional information. The "need review?" approval step action 638 is associated with a send to previous stage result 640. Once this result is submitted, the workflow engine 114 clears the results of the first approval stage 604, and re-sends the notifications to the users assigned to the approval steps within the first approval stage 604.  Hunt et al. [para. 0045-0046, 0049, 0053; Fig. 4, 7-10]).  It would have been obvious to one of ordinary skill in the art of task management and workflow before the effective filing date of the claimed invention to modify the step for generating a new step to include the steps for approval and inhibiting inclusion of the new step as taught by Hunt et al. in order for creating an approval route.  Hunt et al. [para. 0006].
Regarding Claim 3, Bradley et al. and Hunt et al. combined disclose a method, wherein the one or more criteria that indicate when the event has occurred include receipt of a message that includes one or more keyword indicated in the one or more criteria. While Bradley et al. discloses one or more criteria that indicate when the event has occurred (0034, 0040, 0044-0046]), Bradley fails to explicitly disclose the receipt of a message including a keyword indicated in the one or more criteria.  Hunt et al. discloses this limitation. (a master task can be created to respond to a request for proposals. Part of this task involves sending a message in response to the request for proposal. For an approve with release result 506, the approval route continues, but the message associated with the underlying task is sent. Hunt et al. [para. 0040, 0049, 0051]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the indicating step of Bradley 
Regarding Claim 4, Bradley et al. and Hunt et al. combined disclose a method, further comprising: identifying a third user that is to be assigned the new step based on information stored in connection with the event; and assigning the new step to the third user.  Bradley et al. fails to disclose this limitation, Hunt et al. discloses this limitation. (A master task 402 is created by director 302. Director 302 can decide that the master task 402 is too complex to be tracked as a single task, and can create subtask one 404 and subtask two 406 to track the various portions of the master task 402. Each task can both be a subtask and a parent task of other tasks. For example, if subtask two 406 contains portion that are best delegated to outer individuals, the owner of subtask two 406 can create subtask three 408 and subtask four 410 as subtasks of subtask two 406.  Hunt et al. [para. 0033]). It would have been obvious to one of ordinary skill in the art of task management and workflow before the effective filing date of the claimed invention to modify the step for assigning a new step in Bradley et al. to include assignment to a third user as taught by Hunt et al. in order for creating an approval route.  Hunt et al. [para. 0006].
Regarding Claim 7, Bradley et al. and Hunt et al. combined disclose a method, wherein the initial description of the new step includes a link to information associated with the detected event
Regarding Claims 8, 10, 11, and 14, claims 8, 10, 11, and 14 recited substantially similar limitations to those of claims 1, 3, 4, and 7 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 8, 10, 11, and 14 are directed to a system for presenting interactive checklists, which is taught by Bradley et al. at [para. 0021]: This specification describes systems and methods of managing a to-do list that monitor the actions of a user and interpret these actions with respect to the items on a to-do list so as to help create and manage the to-do list.
Regarding Claims 15, 17, 18, and 21, claims 15, 17, 18, and 21 recite substantially similar limitations to those of claims 1, 3, 4, and 7 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15, 17, 18, and 21 are directed to a non-transitory computer-readable medium containing computer executable instructions for presenting interactive checklists, which is taught by Bradley et al. at [para. 0022]: Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.

Claims 2, 5, 6, 9, 12, 13, 16, 19, and 20are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2010/0332280) in view of Hunt et al. (US 2012/0060162), and in further view of Briere et al. (US 7,966,369).
Regarding Claim 2, Although Bradley et al. and Hunt et al. combined disclose a method comprising a simplified user interface separate from the task owner view that provides a limited amount of information relevant to approval of a task (Hunt et al. [para. 0053], the wherein the one or more criteria that indicate when the event has occurred include publication of a new entry on a predetermined RSS feed. Briere et al. discloses this limitation. (The Retrievers Module also provides functionality for users to create Topic Sets to accompany the processing of retrieved data. … The Retriever Module also enables users to create RSS streams of their data or to e-mail the results of a retriever search to an e-mail destination.  Briere et al. [col. 21, lines 50-67]). … Among the functionality provided by the workflow engine that may be utilized by the workflow-driven modules are functionality for choosing from predefined definitions of the preferences, rules, and display parameters for defining a workflow for completing a task; functionality for creating and storing various forms and templates used within the workflow; functionality for storing the information regarding the individuals and/or organizations participating in the task for which the workflow is provided; functionality for storing problem/response records generated during the workflow; functionality to track the status of tasks, by individual user/participant, to be performed during the workflow, such as whether a specific user participant has completed a specific form; functionality to view, edit, update, and delete information stored as part of the workflow; and functionality to perform certain operations that all of the workflow-driven modules provide, such as sending an e-mail to a group of contacts, registering users, or reporting on specific activities in the workflow through reports in the workflow. Briere et al. [col. 29, lines 37-64]).  It would have been obvious to one of ordinary skill in the art of task analysis and workflow management before the effective filing date of the claimed invention to modify the event criteria step of Bradley et al. and Hunt et al. combined to include the RSS feed publication event taught by Briere et al. for collecting and disseminating information in an 
Regarding Claim 5, Although Bradley et al. and Hunt et al. combined disclose a method comprising determining that one or more criteria associated with the event have been met (Bradley et al. [para. 0044-0046]), the combined references fail to explicitly recite the method wherein determining that the one or more criteria associated with the event have been met comprises periodically polling a source indicated in the one or more criteria to determine whether a new article associated with one or more keywords indicated in the one or more criteria has been published to the source. Briere et al. discloses this limitation. (A user uses the Gateway's search engine to define keywords and target websites from which they wish to receive information. The Retrievers Module then periodically queries the search engine for the requested data and sends new or updated data to the user. For example, the Gateway's spider engine can be set up to find press releases, articles, white papers, case studies, books, event listings, FAQ listings, and glossary listings based on a user's pre-defined keywords and target websites.  Briere et al. [col. 21, lines 23-49]). It would have been obvious to one of ordinary skill in the art of task analysis and workflow management before the effective filing date of the claimed invention to modify the determining step of Bradley et al. and Hunt et al. combined to include the periodically polling a source for keywords as taught by Briere et al. for collecting and disseminating information in an organized and systematic manner for information providers and information consumers.  Briere et al. [col. 4, lines 63-67].
Regarding Claim 6, Bradley et al., Hunt et al., and Briere et al. combined disclose a method, wherein the one or more keywords indicated in the one or more criteria are determined based on previous actions by one user associated with the interactive checklist. (The user action or actions are then evaluated based on various settings in the to-do application and/or definitions contained within the task definition list (step 1310). (Bradley et al. [para. 0070; Fig. 1, 13]).  However, Bradley et al. fails to explicitly disclose one or more users in a plurality of users associated with the interactive checklist. Hunt et al. discloses a plurality of users associated with the interactive checklist. (In one embodiment, a task can be owned by a group of users such as an entire organization, thus allowing any user within the group of users to take actions with respect to the task. Hunt et al. [para. 0032]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the interactive checklist of Bradley et al. to include actions associated with one or more users in a plurality of users associated with the interactive checklist in order to manage different types of relationships and information. Hunt et al. [para. 0002]. 

Regarding Claims 9, 12, and 13, claims 9, 12, and 13 recited substantially similar limitations to those of claims 2, 5, and 6 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 9, 12, and 13 are directed to a system for presenting interactive checklists, which is taught by Bradley et al. at [para. 0021]: This specification describes systems and methods of managing a to-do list that monitor the actions of a user and interpret these actions with respect to the items on a to-do list so as to help create and manage the to-do list.
Regarding Claims 16, 19, and 20, claims 16, 19, and 20 recite substantially similar limitations to those of claims 2, 5, and 6 respectively, and are therefore rejected based upon .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Souza et al. (US 2008/0209416) – a workflow can be managed by presenting one or more questions to a user, wherein the questions are associated with a present status of an entity being processed through a workflow; receiving input from the user corresponding to the presented questions; evaluating the received input to determine whether one or more tasks associated with the present status have been completed; determining to advance the entity to a subsequent status in the workflow if each of the tasks associated with the present status has been completed; and executing an action mapping to advance the entity..
Sadhu et al. (US 7,159,206) - The object module performs operations on a linked object structure that represents a software development project. The process execution module has one interface that interacts with the object module and has another interface that interacts over a communication network with personal computers of the team members. By this interaction, the phases of each project are started in a non-fixed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.